DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2022 and May 17, 2022 have has been entered.

Information Disclosure Statement
The information disclosure statement filed November 8, 2021 has been considered. 

The information disclosure statement filed October 12, 2021 remains to partially fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed October 12, 2021 also partially fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In their reply filed on April 23, 2022, Applicant submitted that copies of each foreign patent document and non-patent literature publication were filed with the IDS, and requested that the Examiner indicate which references were not included in Applicant’s submission. The Examiner notes that those references that were crossed out in the return of the information disclosure statement and that were indicated as supplied with an English Abstract with publication were not found in the initial IDS submission. With regards to others crossed out that did not include an English abstract (e.g. EP 0634785), the Examiner kindly requests that Applicant indicate which of the many submitted foreign search reports and Office Actions were the references cited.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Double Patenting
The rejections of the claims under non-statutory Double Patenting in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1, 3 – 6, 8 – 12, 14, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not suggest the recited methods for forming a target film, other than a nitride film, containing carbon, oxygen, and silicon in a trench on a substrate placed in a reaction space by a process of atomic layer deposition (ALD) continuously repeating a deposition cycle throughout the process of ALD until the target film is formed, each deposition cycle forming a monolayer. In particular in context of the method, the prior art of record does not teach and does not reasonably suggest in combination the recited deposition cycle of steps (i), step (ii) and step (iii), wherein each deposition cycle’s recited purging steps occur immediately after step (i) and said purging step immediately followed by step (ii); with the specific requirement of first precursor and second precursor as recited in respective step (i) and step (ii). Applicant’s arguements are convincing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717